.




                                OF    TEXAS

PRICE  DANIEL
ATTORNEYGENERAL




     Hon. J. W. Edgar                   Opinion No. V-1054,
     Commiwiowr     oi Edumtlior
     Texas Education Agency              RP:   The validity of a contract for
     Austin, Texae                             revaluation of property with-
                                               in Grand Prairie Independent
                                               School District, in reconsid-
     Dear Dr. Eidgas?r                         eration of Opinion No. V-966,

                 You bavca reqw#M@      thu opinion of this office   on the a-
     bove capttowd mstWrr

                Articles  2391 ad 2792, V.C.S., expressly deal with the
    assessment and collection of taxes by independent school districts,
    Article 2827, V.C,S., specifically eets forth the purposes for which
    puW     &se ~chooS Cundo map be expended,

                  SecMone 1 aad 2 of Aaldcle 2827 read as follows:

                    ‘“1. The f&Ma, and aoa&y available funds shall be
            ueod @xclusively for else pagpnant of teachers’ and su-
            peailtto,ndents’ salart@&, feoe ie@ taking tke scholastic
            census, and interest 01~raaoney borrowed on short time
            to pay salaries of telcrbare and superintendonto, when
            these salaries b~ecome d~uebefore the echool funds for
            the current year become rva&lable; provided that no
            loam for the purpeae ef payment of teachexs shall be
            paid out’of funds o#&w t&an t-0      for the then current
            yeas D

                   “2. Local eehool fawde &oxn dtstrM        taxes, tul-
            tion fees of pupiLe inet entitled to fxee tuition and other
            local sources may be used fop the purpoees enumerat-
            ad for State and county funds aad for parebasing appli-
            ances and supplies, for the payment of insurance pre-
            miums, janitors and other emplogse, for buying school
            sites, buying, building and repairing and renting scheol
            houses, and for other purposes necessary in the con-
            duct of the public schools to be determined by the Board
            of Trustees, the accounts and vouch&s for county drs-
            trfcts to be approved by the county superintendent; pra-
            vided, that when the State available school fund in any
            city or district is sufficient to maintain the schools
            thepeof in any year for at least eight months, and leave
Hon. J. W#.?&igaP, Page, 2 (V-1054)



      a eurplur, such surplus may be expended for th% pur-
      poaea mentioned here&n.”

             It is a general rule that a school district, through its
board of trustees, may only enter into contracts authorized by law
or necessarily   implied from the powers expressly conferred by
law. McCorkel v. District Trustees of Rh’inson Springs School
Dist. No. 76 121 S W 2d 1048 (Tex. Civ.w1938)177         .’  T ex.. Jur.
schools,             gg ‘71, 75.

             The contract under consideration  was entered into by
the Board of Trustees of the Grand Prairie Independent School Dip-
trict and the Texas Educational Service Company, a corporation an-
gaged in the business of appraising and valuing property.

             ~The contract provided generally for the appraisal and
evaluation of all lots and parcels of land and all buildings and im-
provements located on land situated in the district.    The results of
the appraisals and other pertinent information were to be recorded
on record cards which were to become the permanent record of the
school district,   The company also agreed to list, appraise, and eval-
uate, with certain exceptions, all tangible personal property and busi-
ness and professional    property.  In addition, the company agreed to
furnish various   other special services to the school district,

              En Attorney General’s Opinion~No. V-966, in which we
held this contract to be void, it was pointed out that there were no
authorities directly in point on the question and that there apparent-
ly were conflicting opinions by the C
lated qtiestions.   Aldrich vr Dallas Co
App. 1942, error diem. w.o.j.1; Marq
W,2d 494 (Tex. Civ. App. 1938, error
of Gorsicana, 86.S.W,Zd 792 (Tex. Civ. App. 1935)~ v            Hall,~
280 s 0w * 2rj (Tex, Civ. App. 1926).

              We relied p~inclpally on the Marquart and Aldt’ich de-
cisiom in OUP ‘prior opinion. The court in the Marquart case heAd
a similar contract, which had been made by the Commasdoners
Court  of Harris County, to be void becausk it had the effect of usurp-
ing the privileges   and obligations of the tax assessor-collector. In
our prior opinion we concluded that we were bound by the Marquart
and Aldrich decisions which were rendered later in point of time.

             Since Opinion No. V-966 was released on December 14,
1949, this question ha% again come before tha COUPES fos datarmi-
nation. The couPt in’Gro%by v, P. L. Marques% and Co.,‘226 S.W.Zd
461 (Tex. Civ, App, lm,     error ref,;n,r,e.), on January 5, 1940, up-
held the validity of an appraisal ad evaluation contract which had
been entered into by the Trustees of the Kountze Corporate School
Hon. $, W, Edaar,     Psgp 3 (v-1054)



DLrtrl@E tiLLI. P, L, Marqu### ati Company.      The preamble to that
8oUIaat pM&dti       tbrt tbs #Ompany was to gather and compile in-
timation    OILthe value d all p@wrty    aituatsd in the district. Tbr,
OOITI~~ aleo had to @n&h a aomplete f&&aIn bound ledgers and
Md to aomplete the t$exew        &e&s acxl tax rolis on forms’furnlsh-
rd w the rchool dktt&ot.      T& ccompany e~pecffkally aprod to e~ath-
*s rad compile icbformatio* J*&rfj     to the vsiuo of all real and pu-
ratral p?ogrrty cu#toc#rily tdW@t of ae bei- taxable, tee*, ~-I&W-
*La, bd,   Lmprovemettte, and LlWentorLes of hoods, wares and mql-
obaodks rituated in such D@!triet wasof January 1, 1949, for the use
of rucb Dish&t in the aasessl~     and collection of taxua,’

              The appellants in the Ga         caee exprrsaly relfsd on
the Marquart    caee in their hrri& 6% appeal to the Court of Civil Ap-
peal6 in theG contentboa t&rt &II oontract was invalid b4caus4,       in
providing for the valurE&oa    of t&6 r&r4   taxabls property located in
the dbtrict and t&s prsgrradon      ef tha tax rolls by the cornpan?, the
con&act tn dfrct    4u     redad tha powers and dutiss of the tax a#-
aerror-ool&ector,    T%”I: oou*t Sa rnewrrr to this contsatioa  ratd (4t
pago 463)r

              “Under t&e tuMMao&y    kr this record the Marquees
      Company wo&?d With the Tax Assessor and Collector
      of the School Boaid,     They did not value the IaM in the
      School Diotrlct but did mrlrr an appraisal of the im-
      prwamenta      a& thr, Wtd. TM contract did not obligate
      ths Marque-      G           #*wre information an to
      wh4th4r anp pp               berra readered for taxation or
      Dot, It was not t&t8w.fe of,’con&act which is commonly
      referred   to se a ‘tax a~lati colatract’.   The contract does
      not dlrcloae the Want of 8ithrr     party that the work to
      ba doue by the M&Pque%o Con         ny should be done to the
      exclusion of the Beard‘s Tax R esessor and Collector,
      There is nothim in the contract which indicates an ia-
      tention to confer any powers of the Tax Assessor upon
      the Marquess Company and St $8 apparent from the tes-
      timony that no peweo6 of the Aeeeosor and Colkctor
      were coafrsred exolartx4ly     u II the Marquees Company,
      We believe the quest&en of va r dity of this contract Is
      gla*ezaed by the case vf Roper v. I-&all, Tex. Ctv. App.,
      280 S,W. 289, and haid that the making thereof was with-
      ia the implied powePe of the trwteeg       of the School Dlo-
      trkt,’

               T&a court, la ho,oMtng&e aontract   was not coatrotled   by
kba Mwqoart     dactrlom, sold (ak pam 464):
Hen, J. W. Edgar,     Page 4 (V-1054)



        may seem to place it within the scope of the opinion in
        Marquart et al, v, Harris County, supra, and if such ex-
        pression in that opinion is the law such a contract might
        be illegal and void. We Qpo not convinced, however,
        that this contract contains the vices in its terms and in-
        tendments a$ that one wbioh was condemned in Marqua&?
        v. Harris County, supra, and do not accept it as a f&n81
        authority requfring a ho&ding hera that this oontract is
        void. w

              While the Sin-&w 4#Qse, supra, was evidently not brought
to the attention of them?        &Q Mar    uess case, we believe that it
is closely related to this qt~ir4Um. -T+-T4 per ment facts involved in
that case wQr$ thart tt&aG&p ##fCtwsicana     employed an “expert” to
 “ascertsin  ths value of                    within the city.” Suit was
late&?brou&t by the tit                      quent ad valorem taxes on
certain real propQZ?w own& w trr, dQfQndant. The defendant alleged
that the a$sQsQQd valuetio@    d $&Y property Obould be 8Qt aside be-
caoee they were exceaa,ive and uta board of equalization in fixing the
valuations d the property bad adopted as a whole the valuation re-
port of the “expert)) without oth9rwiQe ascertaining     the value of the
propQrty.   Judge Alexander, Qp8ating for the Court, said (at page
794):

               *WQ know of no v&id season why a tax board can-
        not employ an QxpQrt to assist it in arriving at the true
        value of taxabte  props*&?, a#! when such expert has been
        emplo@     the bawd shou!d h&w a right to take into con-
        sideration the %$ormf%tfcna(30 famished by him in ascer-
        taining the true value cdj~9*)9&      for tax purposes.     Stev-
        ens v. City of El Pa#o { @K. G19, App.) 81 S.W.(Zd) 149;
        Federal Royalty Co, v. Bate (Tex, Civ, App.) 42 S.W.(2d)
        670. But it must be rem@mbQfsQd that such experts so
        emplow     b~alr no &&A&l r)lations+ip      to the propatty
        ewns~ and hsvs no statutory    rutibodty   to fix ths value
        at which the property is to be ar~eseed for tex@#. The
        matter of ascertaining   the hue value of the property is
        committed alone to the board of equalicctiot%, and that
        board must formulate i&6 opinion and exercise its judg-
        ment in arriving at the vsalue of aach particular piece of
        property.   Such board cannot avoid its responsibility       by
        delegating the matter to an iatiesponsible third party
        nor discharge its duty by srbttrarily     adopting in toto a
        blanket report of such expert as to the value of all prop-
        erty in the city and thereafter adhose thereto without
        regard to the true value Oe tke partioular pi8ce of prop-
        erty under consideration.”
     Hon. J, W. Edgar,   Page 5 (Vi1054



                  We are unable to see any significant differences   between
     the contract invotved In the Crosby case and the one here under con-
     8lderation.   It is our opinfoniw       of the        decision, that
     the Board of Trustee6 of the Grand Prairie             ent School Dis-
     trict was authorized by its implied powers to execute the appraisal
     and valuation contract with the Service Company and the contract,
     on its face, is legal and valid* Opinlon No. V-966 overruled.


                                    SUMMARY

                  The Board of Trustee8      of Grand Prairie Independ-
           ent School Diet&et    had the implied authority to enter
           into a contract providin     for the compilation and recor-
           dation of informatton te 9* ting to the appraisal and val-
           u&on of psopwty      Lacated within the district for the use
           of tho district in the aseasement and collecttan     of ad
           valorem taxto, Crosby v. P, L. Marquess and Go., 226
           S,W.2d 461 (Tax, Giv, App. 1950, error ref. n.r.e.);
           Opinion No. V-966, which was written before the Cros-
           b opinion, is overrruled    because   of the subsequenm
           i&ion inthat eana*

                                                    Yours very truly,

                               ,                     PRICE   DANIEL
                                   ).


     APPROVED2

I(   W. V. Geppert                                           Assiotant
     Taxation Division

     Joe Greenhill
     First Assi8tant

     Price Daniel
     Attorney General

w
     FL/mwb